Citation Nr: 0303165	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the character of the appellant's service from April 
2, 1997 to September 28, 1998 constitutes a bar to certain VA 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant served on active duty from April 1997 to 
September 1998.  In December 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO) rendered an administrative 
determination that the character of the veteran's service 
from April 2, 1997 to September 28, 1998 was considered to be 
under dishonorable conditions for VA purposes, precluding VA 
benefits which require service of a satisfactory nature.  The 
appellant appealed its decision.

A videoconference hearing was held before the undersigned 
acting member of the Board of Veterans' Appeals (Board) in 
December 1999.  In September 2000, the Board remanded the 
case to the RO for additional development.  

The RO had found in December 1998 that the appellant is 
entitled to receive health care under 38 U.S.C.A. § 1700 et 
seq. for any disabilities determined to be service-connected.  
In April 2001, the appellant indicated that he is seeking 
service connection for psychiatric disability.  This matter 
is referred to the RO for appropriate action.  

Additionally, during the hearing before the undersigned in 
December 1999, the appellant indicated that he might be 
pursuing refund of $1200 which had been taken out of his 
military pay for Chapter 30 benefits.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant's discharge was issued due to willful and 
persistent misconduct.

2.  The in-service offenses may not be characterized as a 
minor offense, the appellant's service was not otherwise 
honest, faithful and meritorious, and there is no evidence 
that the appellant was insane when any of his offenses were 
committed.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to certain VA benefits.  38 U.S.C.A. § 5303 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.12 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the claim decided herein, in 
March 2002.  The record reflects that the appellant has been 
notified of the law and regulations governing determinations 
as to character of discharge, the evidence considered by the 
RO and the reasons for its determination. The claims file 
contains service medical and personnel records, as well as 
information from the service department relevant to the 
appellant's post-service request for correction of his 
military record.  VA's development has been satisfactorily 
completed.  While his representative in August 2002 requests 
additional development, the appellant was advised by VA in a 
September 2002 VCAA letter that if he did not submit 
additional evidence within 30 days, the Board would decide 
his claim.  The appellant has been afforded the opportunity 
to present additional evidence or argument in support of his 
appeal.  It is unclear that the service department has a copy 
of a summary court-martial record or that any other 
outstanding record which is available and would further the 
appellant's claim.  The service department indicated in 
November 1998, in response to VA's request for service and 
other records, that available requested records were 
forwarded.  Moreover, a December 1998 service personnel 
record indicates that the appellant received a copy of the 
record of his trial of his summary court-martial.  The 
appellant submitted nothing after his representative in 
August 2002 brought up the absence in the record of a summary 
court-martial transcript.  Moreover, the appellant did not 
submit any of the treatment records he mentioned in his April 
2001 letter to the RO.  VA told him in September 2002 that it 
would decide his claim if he submitted no additional evidence 
within 30 days.  As such, it was his obligation to submit 
those records or have VA decide his claim.  Since he did not 
submit them and VA advised him to submit them if he wanted 
them considered, the Board may proceed.

In light of the above, the Board finds that the facts 
pertinent to the issue on appeal have been properly developed 
and no further action is required to comply with the VCAA or 
the implementing regulations.



Pertinent law and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to VA benefits.  38 U.S.C.A. 
§ 101(18) (West 1991); 38 C.F.R. § 3.12(a).  The provisions 
of 38 C.F.R. § 3.12(b) set out that benefits will not be 
barred if it is found that the person was insane at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided in law and 
regulation. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

38 C.F.R. § 3.12(d)(4) provides that discharge or release due 
to willful and persistent misconduct is considered to have 
been issued under dishonorable conditions.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct. 
38 C.F.R. § 3.1(n) (2002).

Factual Background

The appellant served in the United States Marine Corps from 
April 1997 to September 1998.  His DD Form 214 indicates that 
the character of his service was classified as other than 
honorable and that the reason for his separation was 
commission of a serious offense.  A request for correction of 
his naval record was denied by the service department in 
January 2002.  The service department indicated to him that 
his discharge was by reason of misconduct.

Service personnel records reveal that he had received non-
judicial punishment on April 29, 1998.  

A May 8, 1998 service personnel record indicates that he 
violated Article 86 by being on unauthorized absence. 

A June 11, 1998 note indicates that he was counseled on June 
11, 1998 concerning deficiencies, namely, failure to report 
to his appointed place of duty.  It was stated that he had 
had frequent infractions of Article 86.

A June 12, 1998 service medical record reveals that the 
appellant reported consuming two 40 ounce bottles of beer the 
night before at 21:00.  His roommate then told him to clean 
up a mess he had made.  He stated that he would get to it.  
He reported that after this incident the roommate jumped him 
and assaulted him, and that there were two other individuals 
present who just watched.  He stated that no weapons were 
present.  

A June 12, 1998 09:15 serum sample from the appellant 
revealed a 0.092 percent alcohol content.

On service evaluation on June 29, 1998, the appellant 
reported having slammed a company platoon leader into a rack; 
later grabbing the same company platoon leader by the throat 
during an argument; and threatening his roommate with a knife 
after drinking about two 40 beers.  The threat resulted in a 
fight with the appellant being hit in the eye, etc.  The 
appellant indicated that he felt hostile and intended hostile 
acts on certain individuals.  He stated:  "I'd shoot them 
all down if I had the chance."

A July 14, 1998 service mental health evaluation report 
indicates that the appellant had a history of legal problems 
and 11 months of anger issues.  He had had difficulty with 
his squad leader in April 1998.  The squad leader had 
allegedly grabbed his chin.  As a result the appellant 
slammed him into a locker.  There was another incident with 
that squad leader in April 1997.  The company platoon leader 
had spoken disrespectfully to him by swearing at him to hurry 
up.  Then he was approached by his squad leader and then 
later was grabbed and as a result he told him if he touched 
him again he would strike him with his rifle.  The appellant 
was then put on a written report but received no disciplinary 
action.  

The July 1998 mental health evaluation report goes on to 
state that in June 1998, while the appellant was drinking 
beer with his roommate, he alleged that he was threatened 
with his life.  As a result, he took his knife out and 
approached his roommate and threatened to kill him.  Later he 
reported losing control and repeatedly stabbing his mattress 
with his knife.  While he was stabbing the mattress, the 
mental image he had was of his roommate.  After this incident 
the military police were called and he was arrested.  He 
voiced little insight into how his own action might have 
caused his problems.  He admitted to numerous counselings for 
his disrespectful and belligerent behavior toward 
non-commissioned officers.  The appellant had been referred 
in late June or early July for anger management.  He attended 
one session and was supposed to go for a follow-up 
appointment but he did not go due to his belief that the 
counselor could not help him.  He reported receiving several 
counselings for inappropriate behavior since his enlistment.  
He reported that he had had too many to know when he received 
his first counseling.  He received his last counseling for 
failure to get a haircut approximately two weeks before the 
current date.  He was found to be psychologically fit for 
duty and fully accountable for his actions.  He was 
encouraged to participate in stress management classes.  

A July 30, 1998 record of conviction by court-martial 
indicates that he was found guilty of an Article 86 
unauthorized absence; of willfully damaging property of the 
United States; of assault upon Private D. with a dangerous 
weapon; of drunk and disorderly conduct; and of provoking 
speeches or gestures to Private D.  He was to be reduced to 
Private E-1, he was to be confined for one month, and he was 
to forfeit $617 pay per month for one month.  The charging 
specifications indicate that the appellant was drunk and 
disorderly on a Marine Corps Base, and that the provoking 
speeches or gestures toward Private D. which the appellant 
was found guilty of were: "I'm going to cut your head off," 
or words to that effect.

In October 1998, the appellant filed a claim for VA benefits.  

Later in October 1998, a private psychological evaluation 
report was received.  The report indicates that the appellant 
provided the private psychologist with information which 
conflicts with service information and events as depicted by 
service records.  For instance, the appellant advised the 
psychologist in October 1998 that he had been compliant with 
service regulations.  He also indicated that he raised his 
rifle to protect himself against his squad leader because he 
thought the squad leader was about to strike him, whereas the 
July 1998 service mental health evaluation report indicates 
that the appellant had told his squad leader that if he ever 
touched him again, he would strike him with his rifle.  The 
appellant then stated that in June 1998, he had been attacked 
by a peer and that he had not been intoxicated and had had a 
blood alcohol content of only 0.02% the next day.

In November 1998, the appellant advised that on June 12, 
1998, he was jumped and assaulted by Private D. and PFC F., 
and that they had threatened to kill him.  He stated that the 
knife was pulled in self defense against four marines who 
were intent on beating him up and putting him in the 
hospital.  

During a hearing which was held before the undersigned in 
December 1999, the appellant testified about what happened in 
service, including on June 11, 1998.  More events and 
information was added to the June 11, 1998 time line than 
were previously indicated in the record.



Analysis

The record shows that the appellant received nonjudicial 
punishment for five separate violations while in service 
between April 1997 and September 1998.  He had been on 
unauthorized absences frequently before June 12, 1998.  He 
also revealed to a health care provider in July 1998 that he 
had had an altercation with a squad leader in April 1997 and 
another one in April 1998, and that he had had too many 
counselings during service to know when his first one was.  

Then, the events of June 1998 occurred.  In July, 1998, the 
appellant was found guilty of an Article 86 unauthorized 
absence; of willfully damaging property of the United States; 
of assault upon Private D. with a dangerous weapon; of drunk 
and disorderly conduct; and of provoking speeches or gestures 
to Private D.  The charge specifications indicate that the 
appellant was drunk and disorderly on a Marine Corps Base, 
and that the provoking speeches or gestures toward Private D. 
which the appellant was found guilty of were: "I'm going to 
cut your head off," or words to that effect.

The record shows a pattern of willful and persistent 
misconduct rather than one minor offense and otherwise 
honest, faithful, and meritorious service.  The appellant 
acknowledged on his DD Form 214, by signing it, that he was 
being discharged for committing a serious offense.  Moreover, 
the contemporaneous evidentiary description of what occurred 
between him and Private D. confirms that he did not commit 
merely one minor offense.  The facts essentially indicate 
that the appellant had been drinking and had an alcohol 
content of at least 0.092 percent the next morning.  Private 
D. told him to clean up his mess.  An altercation ensued.  
The mental health evaluation report states that the appellant 
picked up a knife and approached Private D., threatening to 
kill him.  The record of conviction and the charging 
specifications indicate that he uttered "I'm going to cut 
your head off", or words to that effect.  The mental health 
evaluation report indicates that he later repeatedly stabbed 
his mattress.  The appellant acknowledged in a November 1998 
statement that he pled guilty to the charges he pled guilty 
to, in lieu of a bad conduct discharge.  

The February 1999 letter from the Marine Corps Headquarters 
describing summary court-martial as a forum that provides a 
simple procedure for adjudicating relatively minor offenses 
and noting that a guilty finding at a summary court martial 
is not equivalent to a conviction in civil courts is for 
consideration.  However, it does not show that the appellant 
committed only a minor offense July 1998.  He was convicted 
of several offenses at that time, rather than a minor 
offense.  'Relatively minor' and 'minor' are not the same 
thing, and the VA standard which is for consideration is 'a 
minor offense'.  38 C.F.R. § 3.12(d)(4).

The appellant has provided some statements and testimony 
which are to the effect that he was a victim and unfairly 
punished rather than one whose actions constituted willful 
and persistent misconduct.  However, it must be borne in mind 
that there are contemporaneous service medical and personnel 
records which show a pattern of willful and persistent 
misconduct on his part, and also that he was in the wrong in 
June 1998.  The preponderance of the evidence shows that he 
engaged in misconduct and that it was for more than a minor 
offense.

The Board notes that the appellant has made conflicting 
statements and told conflicting stories not only since 
service, but during service.  They each seem to be calculated 
to best serve his own interests in the particular contexts in 
which they were given.  For instance, he advised a health 
care provider shortly after the June 11, 1998 incident, on 
June 12, 1998, that there were no weapons present at the time 
of the altercation.  Then, on mental health evaluation in 
July 1998, after it had come to light that the appellant had 
in fact had a weapon at the time of the incident, the 
appellant alleged that his life was threatened, and that that 
is the reason he approached Private D. with the knife.  He 
stated this again in June 1999, and he testified in December 
1999 that he pulled the knife only in self defense, yet he 
pled guilty to and was convicted of the charges shown and his 
statements against interest and the preponderance of the 
evidence indicates that he engaged in willful misconduct.

He told a private psychologist in October 1998 that he had 
not been intoxicated at the time of the incident on June 11, 
1998 and that a blood alcohol content analysis had revealed 
only a 0.02 blood alcohol content.  On the other hand, in 
June 1999, to contest that he had ever willfully damaged 
property of the United States, he stated that when his blood 
alcohol content was actually higher than 0.092 at the time of 
the incident, so he was "too inebriated to willfully damage 
property".  He reiterated during his hearing before the 
undersigned that he was too intoxicated to have willfully 
damaged government property.  Notwithstanding his statements, 
willful misconduct is shown by a preponderance of the 
evidence.

The appellant's statements have been merely self-serving in 
nature in the particular contexts in which they have been 
offered.  His self-serving statements are not as probative as 
the more objective evidence which indicates a pattern of 
willful and persistent misconduct.  The probative evidence 
indicates that he engaged in a pattern of willful and 
persistent misconduct in service and that his discharge was 
under other than honorable conditions due to willful and 
persistent misconduct.  

During the December 1999 hearing, the appellant attempted to 
indicate that his 'provoking speeches or gesture' conviction 
in service should not count against him, because he had the 
right to say what he wanted to say since he was in his own 
room at the time and he is entitled to freedom of speech.  
However, not all forms of speech are protected.  Certain 
forms of speech such as "fighting words" are not protected.  
Chaplinski v. New Hampshire, 315 U.S. 568; 62 S. Ct. 766; 86 
L. Ed. 1031; 1942 U.S. LEXIS 851 (1942).  The facts indicate 
that the appellant had a knife with him on June 11, 1998 and 
that he pled guilty to telling Private D. that he was going 
to cut his head off or words to this effect.  His argument 
has no factual merit.

The appellant does not allege that he was insane at the time 
he committed his offenses, and no medical evidence of record 
indicates that the appellant was insane or mentally 
incapacitated at any time during service.  The July 1998 
service psychology report indicates that he was 
psychologically fit for duty and that he was fully 
accountable for his actions.  

Moreover, the offenses which he committed may not reasonably 
be characterized as a minor offense.  The assault on Private 
D. in particular, was more than minor, as was the provoking 
speech or gestures.  The appellant admitted to having a 
weapon in his possession, and to threatening to use it to cut 
Private D.'s head off. 

There is an absence of medical evidence of insanity at the 
times of the offenses.  Additionally, the July 1998 service 
mental health evaluation report indicates that he was fit for 
duty and that he had been fully accountable for his actions.  
Therefore, his acts must be considered as deliberate and/or 
intentional wrongdoing and it must be inferred that the 
appellant had knowledge of or wanton and reckless disregard 
for the probable consequences.  38 C.F.R. § 3.1(n).

The Board has considered the entire period of the appellant's 
service, in an effort to determine whether, in fact, the 
majority of his service was faithful and meritorious.  
However, the appellant served for only a little over one year 
and four months and his service records show that he had 
repeated instances of misconduct over a long period of time.  
Moreover, he was found guilty of more than one offense in 
July 1998, and the evidence shows that he had engaged in 
persistent willful misconduct before June 1998.  While each 
of the offenses which occurred might be considered to have 
been "relatively minor", per the term used by the service 
department in February 1999, the Board notes the difference 
between "relatively minor" and "minor".  Moreover, he did 
not commit only a minor offense.  In fact, there was more 
than one offense which occurred in June 1998, two of which 
were more than minor, and several other offenses had occurred 
before then.  Neither the assault on Private D. nor the 
provoking speeches or gestures was merely minor.

In sum, the evidence establishes that the appellant's 
discharge was due to willful and persistent misconduct.  This 
is a bar to certain VA benefits.




ORDER

The Board having determined that the character of the 
appellant's discharge is a bar to certain VA benefits, the 
benefits sought on appeal are denied.





		
J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

